Title: To James Madison from Andrew Lyle, 19 August 1803 (Abstract)
From: Lyle, Andrew
To: Madison, James


19 August 1803, New Brunswick. Tenders his resignation as surveyor of the port of New Brunswick in the district of Amboy because of “ill health” and “the pressure of domestic avocations.”
 

   
   RC (DNA: RG 59, LRD). 1 p.; docketed by Jefferson: “Lyle Andrew to mr. Madison. resigns office of Surveyor of New Brunswick. enquire Doctr. Condit.” Lyle had been appointed surveyor by Jefferson on 10 Mar. 1802 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:409).


